— In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Lockman, J.), dated August 16, 1990, which granted the County of Nassau’s motion for summary judgment.
Ordered that the order is affirmed, with costs.
On appeal, the plaintiffs raise the same issues and makes the same allegations against the County of Nassau as they did in their related appeal in which the Village of Lynbrook was the respondent (see, Michela v County of Nassau, 176 AD2d 707 [decided herewith]). The plaintiff’s contentions are without merit for the reasons stated by this court in affirming the order dated December 1, 1989, which granted summary judgment to the Village of Lynbrook in this action (see, Michela v County of Nassau, supra). Mangano, P. J., Kunzeman, Miller and Copertino, JJ., concur.